Cartter, Ch. J.,
also delivered an oral opinion, in which he expressed himself to the effect, that the legal rights of the pi’incipal parties in litigation were to be determined by the testimony in respect of the relations existing between Bigelow and the company; that, in the better of his opinion, Bigelow was to be regarded, for certain purposes of intelligence and communication, as the agent of-the company, and therefore that-whatever was communicated to him must be regarded as communicated to the company; that, however, he regarded this conclusion as not without doubt, but the doubts were not *315sufficiently sfrong to induce him to dissent from the result so clearly reached by his brethren. He would therefore make the judgment unanimous.
Decree affirmed.